***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      PEDRO CARRASQUILLO v. COMMISSIONER
                OF CORRECTION
                   (AC 42537)
                      Moll, Alexander and Suarez, Js.

                                  Syllabus

The petitioner, who had been convicted of murder and carrying a pistol
   without a permit, sought a writ of habeas corpus, claiming that his trial
   counsel, P, rendered ineffective assistance by failing to properly advise
   him concerning a plea offer. The habeas court denied the petition,
   concluding that P had provided the petitioner with effective assistance
   and, thereafter, the court granted the petition for certification to appeal,
   and the petitioner appealed to this court. Held that the habeas court
   properly denied the petition for a writ of habeas corpus and properly
   concluded that the petitioner was not deprived of the effective assistance
   of counsel: there was ample evidence in the record to support the court’s
   findings that P advised the petitioner regarding the plea offer, the state’s
   case against him, and the pros and cons of going to trial through exten-
   sive discussions, P requested several continuances to provide the peti-
   tioner with time to consider the plea offer, and there was evidence in
   the record that P did in fact recommend that the petitioner plead guilty;
   moreover, P’s representation was not deficient, as the advice given by
   P was adequate for the petitioner to make an informed decision about
   whether to accept the plea offer, P having made the petitioner aware
   of the mandatory minimum sentence, discussed the state’s evidence
   against him, including witness statements and warrant affidavits, and
   estimated that the petitioner had a 50/50 chance of success at trial;
   furthermore, there was no requirement that counsel specifically recom-
   mend that a client accept a plea offer, only that counsel provide an
   informed opinion regarding the plea offer under the circumstances of
   the case.
           Argued January 12—officially released July 27, 2021

                             Procedural History

  Amended petition for a writ of habeas corpus, brought
to the Superior Court in the judicial district of Tolland
and tried to the court, Bhatt, J.; judgment denying the
petition, from which the petitioner, on the granting of
certification, appealed to this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was William A. Adsit, assigned counsel, for
the appellant (petitioner).
   Margaret Gaffney Radionovas, senior assistant state’s
attorney, with whom were Patrick J. Griffin, state’s
attorney, and Adrienne Russo, assistant state’s attor-
ney, for the appellee (respondent).
                          Opinion

  SUAREZ, J. The petitioner, Pedro Carrasquillo,
appeals, following the granting of his petition for certifi-
cation to appeal, from the judgment of the habeas court
denying his second amended petition for a writ of
habeas corpus. The petitioner claims that the habeas
court erred by concluding that he was not deprived of
his right to the effective assistance of counsel during
his underlying criminal trial. We affirm the judgment
of the habeas court.
   The following facts and procedural history are rele-
vant to our resolution of the petitioner’s claims. In 2005,
following a trial, the petitioner was convicted of murder
in violation of General Statutes (Rev. to 2003) § 53a-54a
(a) and carrying a pistol without a permit in violation
of General Statutes (Rev. to 2003) § 29-35.1 Attorney
Diane Polan represented the petitioner throughout the
pretrial, trial, and sentencing phases of his case. Michael
Dearington, state’s attorney for the judicial district of
New Haven, prosecuted the case. In June, 2004, during
a pretrial conference, the court, Fasano, J., indicated
that it would accept a proposed plea agreement in which
the petitioner would enter a guilty plea to the charge
of murder and receive the mandatory minimum sen-
tence of twenty-five years of incarceration. In Novem-
ber, 2004, the petitioner formally rejected the proposed
plea agreement. Following the jury’s verdict of guilty
and the finding of guilty by the court, on September
13, 2005, the court imposed a thirty-five year sentence
on the murder count and a concurrent sentence of five
years for the carrying a pistol without a permit count.
The judgment of conviction was upheld following the
petitioner’s direct appeal to our Supreme Court. State v.
Carrasquillo, 290 Conn. 209, 211, 962 A.2d 772 (2009).2
   On September 27, 2013, the petitioner, as a self-repre-
sented litigant, filed a petition for a writ of habeas
corpus. The petitioner subsequently was appointed
habeas counsel. On December 26, 2017, the petitioner,
through counsel, filed an amended petition. On April
24, 2018, a second amended petition was filed. In the
second amended petition, the petitioner alleged, in rele-
vant part, that he received deficient representation
related to the plea offer discussed before Judge Fasano
prior to the start of the criminal trial. He alleged that
his confinement is unlawful because the representation
provided by his trial counsel, Attorney Polan, ‘‘[fell]
below the range of competency displayed by lawyers
with ordinary training and skill’’ and that ‘‘there [was]
[a] reasonable probability that, but for counsel’s acts
and omissions, [he] would have either accepted the plea
agreement offered and received a lower sentence or
would have proceeded to trial and received a more
favorable outcome.’’3
  The petitioner alleged that trial counsel’s representa-
tion was deficient in several ways. The petitioner asserted
that his trial counsel failed (1) ‘‘to adequately and mean-
ingfully convey the terms of the plea agreement offered
to the petitioner, and convey all of the possible conse-
quences of going to trial rather than accepting the plea
agreement,’’ (2) ‘‘to ensure that the petitioner had the
capacity to make an informed decision regarding whether
to enter a plea or go to trial,’’ (3) ‘‘to consult . . . with
a medical professional specializing in adolescent cogni-
tive, neurological and psychological development to
assist trial counsel in understanding how to meaning-
fully convey the offered plea agreement to the peti-
tioner, or to assist trial counsel in determining whether
petitioner had the capacity to make an informed deci-
sion to plead or proceed to trial,’’ (4) to ensure ‘‘that
a capable individual be appointed guardian ad litem for
the petitioner and ensure that the court would approve
the trial counsel’s recommendation that the appointed
guardian ad litem make the decision whether the peti-
tioner should enter a plea or proceed to trial,’’ (5) ‘‘to
have an appropriate adolescent psychiatric professional
interview the petitioner for the purpose of offering a
professional opinion on whether the petitioner had the
capacity and/or was capable of making an informed deci-
sion on the issue of whether to enter a plea or proceed
to trial,’’ (6) ‘‘to adequately cross-examine the state’s
witnesses to reveal inconsistencies in their testimonies
and to impeach their veracity,’’ and (7) ‘‘to adequately
question defense witnesses to rebut the testimony of
the witnesses provided by the state.’’ The claim raised in
the present appeal is related only to the habeas court’s
rejection of the petitioner’s claim that he received defi-
cient representation with respect to the advice he
received from trial counsel in connection with the
plea offer.
   On September 11, 2018, the habeas court, Bhatt, J.,
presided over the habeas trial. The petitioner presented
the testimony of two witnesses, himself and Attorney
Dearington.4 The petitioner testified about the plea offer
that he had received before the murder trial and the
advice Attorney Polan had given him regarding the
offer. He testified that Attorney Polan had advised him
that if he went to trial and lost, he could receive a
sentence of between twenty-five and thirty years of
incarceration. The petitioner indicated that Attorney
Polan did not communicate the maximum sentence for
a charge of murder. The petitioner further testified that
Attorney Polan did not give him any specific recommen-
dation regarding the plea offer, and she told him that
he should make the decision ‘‘based on how [he felt]
because at the end of the day, [he] was going to be the
one serving the time or going to trial and going home
. . . .’’ Attorney Polan gave the petitioner an estimate
that he had a ‘‘50/50’’ chance at trial. The petitioner also
testified that after trial, but before the verdict, Attorney
Polan had indicated to him that there was another offer.5
There was not a long conversation about the offer, and
the petitioner ‘‘just refused.’’
  The petitioner’s habeas counsel examined Attorney
Dearington about the pretrial plea offer. Attorney Dear-
ington testified that Judge Fasano indicated that he
would accept the plea agreement and impose a sentence
of twenty-five years of incarceration. Attorney Dearing-
ton testified that the petitioner did not accept the plea
offer, and he had no recollection of making another
offer to the petitioner at the time of trial. He indicated
that nothing in his notes suggested that a second plea
offer was made.
  On November 30, 2018, in a memorandum of decision,
the habeas court denied the petitioner’s second
amended petition for a writ of habeas corpus. The court
found that ‘‘[t]he petitioner discussed the offer at length
with Attorney Polan, who requested several continu-
ances from June 15, 2004, when the offer was extended,
to November 4, 2004, when the offer was rejected, in
order to allow the petitioner time to consider the offer.
During their discussions considering the offer, they dis-
cussed the state’s evidence, which included witness
statements and warrant affidavits, the pros and cons
of going to trial, the weaknesses of the state’s case and
defenses they could pursue. Attorney Polan informed
him that murder carried a mandatory minimum sen-
tence of twenty-five years. The petitioner was aware
that murder was the most serious charge in Connecticut
and that it carried a significant penalty. Attorney Polan
advised him, however, that if he went to trial and lost,
he could expect a sentence in the range of twenty-five
to thirty-five years’ incarceration. . . .
   ‘‘Attorney Polan advised him to make his decision based
on how he felt ‘because at the end of the day, [he] was
going to be the one serving the time or going to trial
and going home, that not to listen to nobody because
it was not their decision to make.’ She told him that
while it was good to ‘take people’s opinions and ponder
them,’ the final decision was his to make. She estimated
the odds of winning at trial as ‘50/50.’ Neither his mother
nor his stepfather provided any input about whether
he should accept or reject the offer. The petitioner decided
to reject the offer and go to trial based on the inconsis-
tencies of witness statements. This decision was bol-
stered by the existence of a witness, a Nathaniel Gray-
son, who had given a statement to the police indicating
that the individual who kicked in the decedent’s car
window was the one who shot him. This decision was
made after a consideration of the terms of the offer, the
evidence against him, the odds of success at trial and
the potential sentence he might receive if he lost that
trial. There is no dispute that had the petitioner accepted
the offer, Judge Fasano would have accepted the plea
and sentenced him in accordance with that offer,
despite the victim’s father’s opposition to it. . . .
  ‘‘The petitioner also testified as to the existence of a
second offer, made during jury deliberation. He testified
that he was brought into an anteroom in the courtroom,
where Attorney Polan told him that the state was inquir-
ing whether he’d plead to the twenty-five years. His
mother was present during this meeting but did not
offer any advice. He told Attorney Polan that he would
not accept this offer and she did not pursue it at length
because she already knew that he was not going to take
this offer. . . .
  ‘‘Attorney Dearington testified that there was no sec-
ond offer and it was not reflected in his file. . . . It was
his practice to make notes of all offers and something
as significant as an offer to resolve the case mid-trial
would have been noted.’’ (Citation omitted.)
   The court rejected the petitioner’s claim that Attorney
Polan was deficient in the advice that she gave the
petitioner regarding the plea offer. The court deter-
mined that ‘‘Attorney Polan adequately advised the peti-
tioner in order to assist him in making the decision to
plead guilty or not.’’ In reaching its decision, the court
noted that Attorney Polan ‘‘requested continuances for
a period of four to five months to give the petitioner
time to consider the offer. She wrote him a letter laying
out the offer and discussed the pros and cons of plead-
ing with him. In fulfilling her constitutional obligations,
she made him aware of the mandatory minimum sen-
tence, the witness statements, warrant affidavits and
the strengths and weaknesses of the state’s case. She
even estimated their chance of success as ‘50/50.’ She
further guessed that if he lost after trial, he would get
no more than thirty-five years to serve, which is exactly
what he was sentenced to.’’
   Regarding the petitioner’s claim that Attorney Polan
did not make a specific recommendation about the
offer, the court concluded that ‘‘there is no requirement
that counsel have to tell their client what the client’s
decision should be. While counsel’s duty is to provide
an informed opinion as to what pleas should enter, the
reasonableness of counsel’s advice is to be examined
in the context in which it was given, under the circum-
stances of the case.’’ Further, the court determined that
‘‘Attorney Polan had extensive discussions with the
petitioner about the strengths and weaknesses of the
case, expressed her belief as to the likelihood of success
after trial and told him that, in the end, it was his choice
to make.’’
  Alternatively, the court determined that there was evi-
dence before it that ‘‘would suggest that Attorney Polan
did, in fact, recommend that the petitioner plead guilty.’’
The court noted that, ‘‘[a]t the petitioner’s sentencing,
Attorney Polan presented the testimony of Karen Brody,
a psychiatrist who had examined the petitioner. During
questioning by Attorney Polan, [Brody] testified that it
was her finding that the petitioner lacked judgment.
The petitioner told her that it was that lack of judgment
that ‘caused him to go to trial as opposed to accepting
the advice of counsel and perhaps taking a plea.’ ’’
   Further, the court found that ‘‘the petitioner’s testimony
establishes that he chose to reject the offer not because
of Attorney Polan’s deficient performance, but because
he believed that the state’s case was weak and that there
was a likelihood of prevailing at trial.’’ On cross-exami-
nation, the petitioner testified that the ‘‘inconsistencies
in the witness testimonies and the existence of Grayson
as a defense witness were factors in rejecting the offer.’’
The court also rejected the petitioner’s contention that
Attorney Polan should have had him evaluated to deter-
mine if he was capable of making an informed decision
about the plea, given his young age. Accordingly, the
court denied the petitioner’s second amended petition
for a writ of habeas corpus.
  On December 14, 2018, the habeas court granted the
petitioner’s certification to appeal. This appeal fol-
lowed. Additional facts and procedural history will be
set forth as necessary.
   As a preliminary matter, we begin by addressing the
contention of the respondent, the Commissioner of Cor-
rection, that the claim raised in this appeal is not review-
able because several aspects of the claim were not
raised in the second amended petition and because they
are inadequately briefed on appeal. The aspects of the
claim at issue include the petitioner’s assertions that
Attorney Polan did not advise him regarding the strength
of the state’s case, the maximum possible sentence he
could receive, or the advisability of accepting the plea
offer. ‘‘A reviewing court will not consider claims not
raised in the habeas petition or decided by the habeas
court. . . . Appellate review of claims not raised
before the habeas court would amount to an ambuscade
of the [habeas] judge.’’ (Citations omitted; internal quo-
tation marks omitted.) Henderson v. Commissioner of
Correction, 129 Conn. App. 188, 198, 19 A.3d 705, cert.
denied, 303 Conn. 901, 31 A.3d 1177 (2011).
   We disagree with the respondent and conclude that
these contentions are properly preserved for our review.
In his second amended petition, the petitioner alleged
that ‘‘[t]rial counsel failed to adequately and meaning-
fully convey the terms’’ of the plea offer or the ‘‘possible
consequences’’ of rejecting the offer and going to trial.
These allegations are general in nature, but they reason-
ably may be interpreted to encompass the petitioner’s
assertions that trial counsel failed to advise him regard-
ing the strength of the state’s case, the maximum possi-
ble sentence he could receive, or the advisability of
accepting the plea offer. Moreover, in its memorandum
of decision, the habeas court made specific factual find-
ings regarding these allegations.6 The respondent’s con-
tention that the petitioner’s briefing of these issues was
inadequate is similarly unpersuasive. We are satisfied
that the petitioner has adequately raised and briefed
the claim.
   We now turn to the governing legal principles applica-
ble to the petitioner’s ineffective assistance of counsel
claim. ‘‘Our standard of review of a habeas court’s judg-
ment on ineffective assistance of counsel claims is well
settled. In a habeas appeal, this court cannot disturb
the underlying facts found by the habeas court unless
they are clearly erroneous, but our review of whether
the facts as found by the habeas court constituted a
violation of the petitioner’s constitutional right to effec-
tive assistance of counsel is plenary. . . . The habeas
judge, as the trier of facts, is the sole arbiter of the
credibility of witnesses and the weight to be given to
their testimony. . . .
  ‘‘A claim of ineffective assistance of counsel is governed
by the two-pronged test set forth in Strickland v. Wash-
ington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984). Under Strickland, the petitioner has the burden
of demonstrating that (1) counsel’s representation fell
below an objective standard of reasonableness, and (2)
counsel’s deficient performance prejudiced the defense
because there was a reasonable probability that the
outcome of the proceedings would have been different
had it not been for the deficient performance. . . .7
   ‘‘In order to prevail on a claim of ineffective assistance
of counsel, the petitioner must establish both prongs of
the Strickland test. . . . [A] habeas court may dismiss
the petitioner’s claim if he fails to satisfy either prong.
. . . Accordingly, a court need not determine the defi-
ciency of counsel’s performance if consideration of the
prejudice prong will be dispositive of the ineffec-
tiveness claim.’’ (Citations omitted; footnote added;
internal quotation marks omitted.) Sewell v. Commis-
sioner of Correction, 168 Conn. App. 735, 741–42, 147
A.3d 196 (2016), cert. denied, 324 Conn. 907, 152 A.3d
1245 (2017).
   In the context of a plea bargain, ‘‘[a] defense lawyer in
a criminal case has the duty to advise his client fully on
whether a particular plea to a charge appears to be
desirable.’’ (Internal quotation marks omitted.) Vazquez
v. Commissioner of Correction, 123 Conn. App. 424,
437, 1 A.3d 1242 (2010), cert. denied, 302 Conn. 901, 23
A.3d 1241 (2011). ‘‘Although the defendant ultimately
must decide whether to accept a plea offer or proceed
to trial, this critical decision, which in many instances
will affect a defendant’s liberty, should be made by a
represented defendant with the adequate professional
assistance, advice, and input of his or her counsel.
Counsel should not make the decision for the defendant
or in any way pressure the defendant to accept or reject
the offer, but counsel should give the defendant his or
her professional advice on the best course of action
given the facts of the particular case and the potential
total sentence exposure.’’ (Emphasis omitted.) Barlow
v. Commissioner of Correction, 150 Conn. App. 781,
800, 93 A.3d 165 (2014). ‘‘We are mindful that [c]ounsel’s
conclusion as to how best to advise a client in order
to avoid, on the one hand, failing to give advice and,
on the other, coercing a plea enjoys a wide range of
reasonableness . . . . Accordingly, [t]he need for rec-
ommendation depends on countless factors, such as
the defendant’s chances of prevailing at trial, the likely
disparity in sentencing after a full trial compared to the
guilty plea . . . whether [the] defendant has main-
tained his innocence, and the defendant’s comprehen-
sion of the various factors that will inform [his] plea
decision.’’ (Citation omitted; internal quotation marks
omitted.) Sanders v. Commissioner of Correction, 169
Conn. App. 813, 828, 153 A.3d 8 (2016), cert. denied,
325 Conn. 904, 156 A.3d 536 (2017).
   Although the petitioner argues that the court improp-
erly rejected his claim of ineffective assistance of coun-
sel, he has, in the present appeal, narrowed the specific
allegations of ineffective representation on which his
claim is based. The petitioner asserts that Attorney
Polan’s failure to adequately advise him about the plea
offer constituted deficient performance. Specifically,
the petitioner argues that Attorney Polan rendered inef-
fective assistance of counsel by ‘‘failing to reasonably
explain the contours of the pretrial, court-indicated
twenty-five year offer to the petitioner, including the
strength of the state’s case against the petitioner, the
maximum possible sentence exposure and the legal and
practical advisability of accepting the plea offer.’’ We
agree with the habeas court that the petitioner failed
to demonstrate that Attorney Polan’s advice regarding
the plea offer was deficient.
   First, we must address the petitioner’s challenges to
the court’s factual findings. ‘‘To the extent that factual
findings are challenged, this court cannot disturb the
underlying facts found by the habeas court unless they
are clearly erroneous. . . . [A] finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed.’’ (Internal quotation marks
omitted.) Fields v. Commissioner of Correction, 179
Conn. App. 567, 576, 180 A.3d 638 (2018).
  The petitioner disputes the court’s finding that Attor-
ney Polan advised him through ‘‘extensive discussions’’
about the case against him. After a thorough review of
the record, we conclude that there is ample evidentiary
support for the court’s finding. Attorney Polan requested
several continuances from June 15 to November 4,
2004, in order to provide the petitioner time to consider
the plea offer. During this period of time, the petitioner
discussed the offer with counsel, who advised him of
the state’s evidence, the pros and cons of going to trial,
the weaknesses of the state’s case, and possible defen-
ses to pursue. Attorney Polan also discussed the poten-
tial sentence exposure with the petitioner, as well as his
chances of success at trial. On the basis of this evidence,
we conclude that the court’s finding that Attorney Polan
advised the petitioner through extensive discussions
about the case was not clearly erroneous.
   The petitioner also challenges the court’s finding that
‘‘there was evidence to ‘suggest that Attorney Polan did,
in fact, recommend that the petitioner plead guilty.’ ’’
Contrary to the petitioner’s argument, the testimony of
Brody at the petitioner’s sentencing supports this find-
ing of fact. As we have discussed previously in this
opinion, Brody testified that the petitioner lacked judg-
ment and that it was his lack of judgment that caused
him to go to trial ‘‘as opposed to accepting the advice
of counsel and perhaps taking a plea.’’ We conclude
that the court properly found that there was evidence
to suggest that Attorney Polan did recommend that the
petitioner plead guilty.
   Next, we turn to the court’s determination that Attor-
ney Polan’s representation was not deficient. We con-
clude that the advice provided to the petitioner by Attor-
ney Polan was adequate for him to make an informed
decision about whether to accept the state’s plea offer.
The petitioner argues that Attorney Polan’s representa-
tion was deficient because she failed to explain the
strength of the state’s case against him, advise him of
the maximum possible sentence for murder, or make
a recommendation as to whether he should accept the
proposed plea bargain. Despite these allegations, the
petitioner has not demonstrated, as required under the
performance prong of Strickland, that Attorney Polan’s
advice fell below an objective standard of reasonable-
ness. See Strickland v. Washington, supra, 466 U.S.
687–88; Sewell v. Commissioner of Correction, supra,
168 Conn. App. 741–42. The court found that, in fulfilling
her constitutional obligations, Attorney Polan ‘‘made
[the petitioner] aware of the mandatory minimum sen-
tence, the witness statements, warrant affidavits and
the strengths and weaknesses of the state’s case.’’ Attor-
ney Polan wrote the petitioner a letter in which she
explained the plea agreement and discussed the pros
and cons of this agreement with him. She estimated
that his chance of success at trial was ‘‘50/50’’ and told
him that he would not get more than thirty-five years
if he was found guilty at trial.
   Additionally, there is no requirement that counsel spec-
ifically recommend that the petitioner accept a plea
offer. Barlow v. Commissioner of Correction, supra,
150 Conn. App. 794–95. As the habeas court observed,
counsel’s duty is to provide an informed opinion regard-
ing the plea offer under the circumstances of the case.
In the present case, trial counsel had ‘‘extensive discus-
sions with the petitioner about the strengths and weak-
nesses of the case, expressed her belief as to the likeli-
hood of success after trial, and told [the petitioner]
that, in the end, it was his choice to make.’’ Accordingly,
we agree with the habeas court that Attorney Polan
adequately advised the petitioner concerning the plea
offer.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The petitioner elected a bench trial on the charge of carrying a pistol
without a permit and a jury trial on the charge of murder.
   2
     In its opinion affirming the judgment of conviction, our Supreme Court
set forth the facts underlying the conviction. State v. Carrasquillo, supra,
290 Conn. 211–13. We do not repeat those facts in this opinion because they
are not relevant to the issues presented in this appeal.
   3
     The petition also contained a second count in which the petitioner
asserted a violation of his right to due process under the sixth and fourteenth
amendments to the United States constitution. In its memorandum of deci-
sion denying the petition, the habeas court stated that the due process claim
did not warrant review apart from the petitioner’s ineffective assistance of
counsel claim, as the due process claim ‘‘is inextricably interwoven with
the petitioner’s claim of ineffective assistance of counsel.’’ In the present
appeal, the petitioner does not raise a claim of error related to this portion
of the habeas court’s ruling.
   4
     At the time of the habeas trial, Attorney Dearington had retired from
his position as state’s attorney for the judicial district of New Haven.
   5
     In the present appeal, the petitioner makes no claim in relation to this
second offer. The petitioner’s claim on appeal is related solely to the repre-
sentation he received with respect to the pretrial plea offer.
   6
     The court found that Attorney Polan made the petitioner aware of the
‘‘mandatory minimum sentence, the witness statements, warrant affidavits
and the strengths and weaknesses of the state’s case.’’ The court also found
that Attorney Polan speculated that if the petitioner were found guilty, he
would ‘‘get no more than thirty-five years to serve . . . .’’ In terms of provid-
ing a recommendation that the petitioner accept the offer, the court found
that there was no requirement that counsel ‘‘tell their clients what the client’s
decision should be.’’
   Additionally, the court observed that there was evidence before the court
that suggested that Attorney Polan did, in fact, recommend that the petitioner
plead guilty. Karen Brody, a psychiatrist who had examined the petitioner,
testified at the petitioner’s sentencing hearing, the transcript of which was
entered as an exhibit at the habeas trial. In her testimony, Brody indicated
that the petitioner told her that it was his own lack of judgment that ‘‘caused
him to go to trial as opposed to accepting the advice of counsel and perhaps
taking a plea.’’
   7
     In the context of a claim of ineffective assistance that pertains to the
representation afforded in connection with a plea offer, our Supreme Court
has held that ‘‘to establish prejudice, a petitioner need establish only that
(1) it is reasonably probable that, if not for counsel’s deficient performance,
the petitioner would have accepted the plea offer, and (2) the trial judge
would have conditionally accepted the plea agreement if it had been pre-
sented to the court.’’ Ebron v. Commissioner of Correction, 307 Conn. 342,
357, 53 A.3d 983 (2012), cert. denied sub nom. Arnone v. Ebron, 569 U.S.
913, 133 S. Ct. 1726, 185 L. Ed. 2d 802 (2013).